Exhibit 10.4

H&R BLOCK SEVERANCE PLAN

(Amended and Restated January 1, 2013)

1. Purpose. The H&R Block Severance Plan is a welfare benefit plan established
by H&R Block Management, LLC, an indirect subsidiary of H&R Block, Inc., for the
benefit of certain subsidiaries of H&R Block, Inc. in order to provide severance
pay to certain employees to compensate for the involuntary loss of employment
and a period of readjustment under the conditions set forth herein. This
document constitutes both the plan document and the summary plan description
required by the Employee Retirement Income Security Act of 1974.

 

2. Definitions.

(a) “Average Commission Amount” means an average of the Participant’s prior
three calendar year commission earnings (calculated each year beginning
January 1). For Participants with less than three years of commission history,
“Average Commission Amount” means the average of total commissions earned.

(b) “Cause” means one or more of the following grounds of an Employee’s
termination of employment with a Participating Employer:

(i) misconduct that interferes with or prejudices the proper conduct of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company, or which may reasonably result in harm to the reputation of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company;

(ii) commission of an act of dishonesty or breach of trust resulting or
intending to result in material personal gain or enrichment of the Employee at
the expense of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company;

(iii) commission of an act materially and demonstrably detrimental to the good
will of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company, which act constitutes gross negligence or willful
misconduct by the Employee in the performance of the Employee’s material duties;

(iv) material violations of the policies or procedures of the Employee’s
Participating Employer, including, but not limited to, the H&R Block Code of
Business Ethics & Conduct, except those policies or procedures with respect to
which an exception has been granted under authority exercised or delegated by
the Participating Employer;

(v) disobedience, insubordination or failure to discharge employment duties;

(vi) conviction of, or entrance of a plea of guilty or no contest, to a
misdemeanor (involving an act of moral turpitude) or a felony;

 

1



--------------------------------------------------------------------------------

(vii) inability of the Employee, the Company, the Employee’s Participating
Employer, and/or any other affiliate of the Company to participate, in whole or
in part, in any activity subject to governmental regulation as the result of any
action or inaction on the part of the Employee;

(viii) the Employee’s death or total and permanent disability. The term “total
and permanent disability” will have the meaning ascribed thereto under any
long-term disability plan maintained by the Employee’s Participating Employer;

(ix) any grounds described as a discharge or other similar term on the
Participating Employer’s separation review form or other similar document
stating the reason for the Employee’s termination of employment, including poor
performance; or

(x) any other grounds of termination of employment that the Participating
Employer deems for cause.

Notwithstanding the definition of Cause above, if an Employee’s employment with
a Participating Employer is subject to an employment agreement that contains a
definition of “cause” for purposes of termination of employment, such definition
of “cause” in such employment agreement shall replace the definition of Cause
herein for the purpose of determining whether the Employee has incurred a
Qualifying Termination, but only with respect to such Employee.

(c) “COBRA Subsidy” means an amount equal to the Participant’s monthly
post-employment premium for health and welfare benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) less the amount paid from
time to time by active employees for similar coverage. To be eligible for the
COBRA Subsidy, the Participant must be enrolled in the Participating Employer’s
health and welfare plans on the Termination Date.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Company” means H&R Block, Inc.

 

  (f) “Comparable Position” means a regular or seasonal position where:

(i) the primary work location is within 50 miles of the Employee’s primary work
location prior to the Qualifying Termination, and

(ii) the compensation rate (salary or hourly rate plus target bonus) is not more
than 10% below the Employee’s compensation rate (salary or hourly rate plus
target bonus) at time of Qualifying Termination.

 

2



--------------------------------------------------------------------------------

(g) “Employee” means a regular full-time or part-time, active employee of a
Participating Employer whose employment with a Participating Employer is not
subject to an employment contract that contains a provision that includes
severance benefits. This definition expressly excludes employees of a
Participating Employer classified as seasonal, temporary and/or inactive and
employees who are customarily employed by a Participating Employer less than 20
hours per week.

(h) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) “Equity Plan” means the Company’s 1993 Long-Term Executive Compensation
Plan, 2003 Long-Term Executive Compensation Plan, 2013 Long-Term Incentive Plan,
or any predecessor or successor plan.

(j) “Hour of Service” means each hour for which an individual was entitled to
compensation as a regular full-time or part-time employee from a subsidiary of
the Company.

(k) “Weekly Compensation” means –

(i) with respect to a Participant paid on a salary basis, the Participant’s
current annual salary divided by 52;

(ii) with respect to a Participant paid on an hourly basis, the Participant’s
current hourly rate times the number of standard hours the Participant is
scheduled to work per week as identified in the Participating Employer’s HR
systems ; or

(iii) with respect to a Participant who is paid, in whole or in part, on
commission, the Participant’s current annual base wages or salary plus the
Participant’s annual Average Commission Amount divided by 52.

(l) “Participant” means an Employee who has incurred a Qualifying Termination
and has signed a Release and Severance Agreement that has not been revoked
during any revocation period provided under the Release and Severance Agreement.

(m) “Participating Employer” means a direct or indirect subsidiary of the
Company (i) listed on Schedule A, attached hereto, which may change from time to
time to reflect new Participating Employers or withdrawing Participating
Employers, and (ii) approved by the Plan Sponsor for participation in the Plan.

(n) “Plan” means the “H&R Block Severance Plan,” as stated herein, and as may be
amended from time to time.

(o) “Plan Administrator” and “Plan Sponsor” means H&R Block Management, LLC. The
address and telephone number of H&R Block Management, LLC is One H&R Block

 

3



--------------------------------------------------------------------------------

Way, Kansas City, Missouri 64105, (816) 854-3000. The Employer Identification
Number assigned to H&R Block Management, LLC by the Internal Revenue Service is
43-1632589.

(p) “Qualifying Termination” means the involuntary termination of an Employee,
but does not include a termination resulting from:

(i) the elimination of the Employee’s position where the Employee was offered a
Comparable Position with a subsidiary or affiliate of the Company;

(ii) a sale of assets, stock sale, or other corporate acquisition or disposition
where the Employee is offered a Comparable Position with the acquiring entity;

(iii) the redefinition of an Employee’s position to a lower compensation rate or
grade, including reclassification of the position from regular to seasonal;

(iv) the termination of an Employee for Cause as defined in Section 2(b); or

(v) the non-renewal of employment contracts.

(q) “Release and Severance Agreement” means that agreement signed by and between
an Employee who is eligible to participate in the Plan and the Employee’s
Participating Employer under which the Employee releases all known and potential
claims against the Employee’s Participating Employer and all of such employer’s
parents, subsidiaries, and affiliates and a covenant not to sue. The Release and
Severance Agreement also includes certain post-employment restrictive covenants
including non-competition, non-solicitation, confidentiality, and employee
non-hire/non-solicitation.

(r) “Release Date” means, (i) with respect to a Release and Severance Agreement
that includes a revocation period, the date immediately following the expiration
date of the revocation period in the Release and Severance Agreement that has
been fully executed by both parties; or (ii) with respect to a Release and
Severance Agreement that does not include a revocation period, the date the
Release and Severance Agreement has been fully executed by both parties. A
Participant will be presented with a Release Agreement on Participant’s
Termination Date and will be required to execute such agreement within the
timeframe set forth therein.

(s) “Severance Period” means the period of time following the Termination Date
through the number of weeks equal to the whole number of Years of Service
determined under Section 2(u) multiplied by two.

(t) “Termination Date” means the date the Employee severs employment with a
Participating Employer.

 

4



--------------------------------------------------------------------------------

(u) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:

Number of days since most recent employment anniversary date

365

Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee will be credited with no less than the specified minimum Years of
Service as outlined in Schedule “B”. Notwithstanding an Employee’s actual
service, the maximum number of creditable Years of Service shall be 26 (for
maximum severance benefits, excluding any discretionary amounts under
Section 4(a)(iv), of 52 weeks).

Notwithstanding the above, if an Employee has received credit for Years of
Service under this Plan or under any previous plan, program, or agreement for
the purpose of receiving severance benefits before a Qualifying Termination,
such Years of Service will be disregarded when calculating Years of Service for
such Qualifying Termination under the Plan; provided, however, that if such
severance benefits were terminated prior to completion because the Employee was
rehired by any subsidiary of the Company then the Employee will be re-credited
with full Years of Service for which severance benefits were not paid in full or
in part because of such termination.

 

3. Eligibility and Participation.

An Employee who incurs a Qualifying Termination and signs a Release and
Severance Agreement that has not been revoked during any revocation period under
the Release and Severance Agreement is eligible to participate in the Plan. An
eligible Employee will become a Participant in the Plan as of the Release Date.

 

4. Severance Compensation.

(a) Amount. Subject to Section 9, each Participant will receive from the
applicable Participating Employer aggregate severance compensation equal to:

(i) two times the Participant’s Weekly Compensation multiplied by the
Participant’s Years of Service; plus

(ii) a severance enhancement (as determined by the Participating Employer based
upon the Participant’s pay grade or band) multiplied by the Participant’s Years
of Service; plus

(iii) an amount equal to the Participant’s COBRA Subsidy multiplied by the
lesser of Participant’s Years of Service or 12; plus

 

5



--------------------------------------------------------------------------------

(iv) an amount to be determined by the Participating Employer at its sole
discretion, which amount may be zero.

(b) Timing of Payments. The sum of any amounts determined under Section 4(a) of
the Plan will be paid in one lump sum within 30 days after the Release Date,
unless otherwise agreed in writing by the Participating Employer and Participant
or otherwise required by law, but in no event later than March 15 of the
calendar year following the calendar year in which the Termination Date occurs.

 

5. Stock Options.

(a) Accelerated Vesting. Any portion of any outstanding incentive stock options
and nonqualified stock options that would have vested during the 18-month period
following the Termination Date had the Participant remained an employee with the
Participating Employer during such 18-month period will vest as of the
Termination Date. This Section 5(a) applies only to options (i) granted to the
Participant under an Equity Plan on or before July 11, 2010; and
(ii) outstanding at the close of business on such Termination Date. The
determination of whether a Participant is entitled to accelerated vesting under
this Section 5(a) shall be made as of the Termination Date and shall be based
solely on any time-specific vesting schedule included in the applicable stock
option grant agreement without regard to any accelerated vesting provision not
related to the Plan in such grant agreement. With respect to any incentive stock
options or nonqualified stock options granted after July 11, 2010, any portion
of such options not vested as of the Termination Date shall be forfeited.

(b) Post-Termination Exercise Period. Subject to the expiration dates and other
terms of the applicable stock option grant agreements, the Participant may elect
to have the right to exercise any outstanding incentive stock options or
nonqualified stock options granted on or before July 11, 2010 to the Participant
under an Equity Plan that are vested as of the Termination Date (or, if later,
the Release Date), whether due to the operation of Section 5(a) above or
otherwise, at any time during the Severance Period and for a period of up to 3
months after the end of the Severance Period. Any such election shall apply to
all outstanding incentive stock options and nonqualified stock options, will be
irrevocable and must be made in writing and delivered to the Plan Administrator
on or before the Release Date. If the Participant fails to make such an
election, the Participant’s right to exercise such options will expire 3 months
after the Termination Date. Subject to the expiration dates and other terms of
the applicable stock option grant agreements, the Participant’s right to
exercise any outstanding incentive stock options or nonqualified stock options
granted to the Participant under an Equity Plan prior to the Termination Date
and after July 11, 2010 that are vested as of the Termination Date (or, if
later, the Release Date), whether due to the operation of Section 5(a) above or
otherwise, will expire 3 months after the Termination Date.

(c) Stock Option Agreement Amendment. The operation of Sections 5(a) and 5(b)
above are subject to the Participant’s execution of an amendment to any affected
stock option grant agreements, if necessary.

 

6



--------------------------------------------------------------------------------

6. Restricted Shares/Restricted Share Units. Any portion of any outstanding
restricted shares or restricted share units awarded to the Participant under an
Equity Plan on or before July 11, 2010 that would have vested in accordance with
their terms by reason of lapse of time within six months of the Termination Date
shall terminate and such restricted shares or restricted share units shall be
fully vested. With respect to any restricted shares or restricted share units
granted after July 11, 2010, any portion of such restricted shares not vested as
of the Termination Date shall be forfeited.

7. Outplacement Services. In addition to the benefits described above, career
transition counseling or outplacement services may be provided upon the
Participant’s Qualifying Termination. Such outplacement service will be provided
at the Participating Employer’s sole discretion. Outplacement services are
designed to assist employees in their search for new employment and to
facilitate a smooth transition between employment with the Participating
Employer and employment with another employer. Any outplacement services
provided under this Plan will be provided by an outplacement service chosen by
the Participating Employer. The Participant is not entitled to any monetary
payment in lieu of outplacement services.

8. Rehire/Reinstatement. In the event a Participant, who has been awarded
severance compensation under this Plan or a similar plan sponsored by a
subsidiary of the Company, is reinstated or hired by the Participating Employer
or a subsidiary of the Company in any position other than a position classified
as seasonal by the employer, prior to being rehired or reinstated, such
Participant shall return a pro rated portion of any severance compensation paid
under Sections 4(a)(i), (ii), (iii) and (iv). The pro ration of the severance
compensation to be returned shall be calculated based upon the number of days in
the Severance Period reduced by the number of days of the Participant’s break
from service. Upon return of the severance compensation described in this
Section 8, the Participant shall receive “Prior Service Credit” for purposes of
eligibility for all benefits including any Paid Time Off (“PTO”), seniority
awards, health, welfare and retirement benefits. Prior Service Credit means that
the Participant’s prior period of employment is added to the current period, but
the Severance Period is not counted as part of the total service credit. For
purposes of future severance compensation, the Participant’s Prior Service
Credit shall be reduced on a pro rata basis for Years of Service of severance
compensation the Participant received during the Severance Period. Restoration
of Prior Service Credit does not restore any rights under the Equity Plan.

9. Termination of Benefits/Return of Severance Compensation. Any right of a
Participant to severance compensation or other benefits under this Plan are
subject to and conditioned upon Participant’s agreement to abide by certain
restrictive covenants. In the event a Participant violates the terms of the
Release and Severance Agreement by engaging in any conduct described in Sections
9(a), 9(b), 9(c), 9(d) or 9(e) below, such Participant shall return any
severance compensation received under this Plan within ten (10) business days
after the date of any written demand by the Participating Employer or the Plan.

 

7



--------------------------------------------------------------------------------

(a) During the Severance Period, the Participant’s engagement in, ownership of,
or control of any interest in (except as a passive investor in less than one
percent of the outstanding securities of publicly held companies), or acting as
an officer, director or employee of, or consultant, advisor or lender to, any of
the following located in those geographic markets where Participant has had
direct and substantial involvement in the operations of any subsidiary of the
Company in such geographic markets: (i) any entity that engages in any business
competitive with the business activities of the Company including, without
limitation, its assisted and digital (including software) tax services business
(“Prohibited Companies”); (ii) any financial institution or business where any
of Participant’s duties or activities would relate to or assist in providing
services or products to one or more of the Prohibited Companies for use in
connection with products, services or assistance being provided to customers; or
(iii) any financial institution or business whose primary purpose is to provide
services or products to one or more of the Prohibited Companies for use in
connection with products, services or assistance being provided to customers.
Without limiting clause (iii), any financial institution or business whose
profits or revenues from the provision of services or products to the Prohibited
Companies exceeds 25% of total profits or revenues, as the case may be, shall be
deemed to be covered by clause (iii). The restrictions in this Section 9(a)
shall not apply to the Participant if the Participant’s primary place of
employment by a subsidiary of the Company as of the Termination Date is in
either the State of California or the State of North Dakota.

(b) During the twelve (12) month period after the Termination Date, the
Participant directly or indirectly: (i) recruits, solicits, or otherwise induces
any employee of any subsidiary of the Company to leave the employment of any
such subsidiary of the Company or to become an employee of or otherwise be
associated with Participant or any company or business with which Participant is
or may become associated; or (ii) hires any employee of any subsidiary of the
Company as an employee or otherwise in any company or business with which
Participant is or may become associated. The restrictions in this Section 9(b)
shall not apply if Participant’s primary place of employment as of the
Termination Date is in Wisconsin.

(c) During the two (2) year period after the Termination Date, the Participant
directly or indirectly solicits or enters into any arrangement with any person
or entity which is, at the time of the solicitation, a significant customer of
the Company or any subsidiary of the Company for the purpose of engaging in any
business transaction of the nature performed by the Company or any subsidiary of
the Company, or contemplated to be performed by the Company or any subsidiary of
the Company, provided that this Section 9(c) will only apply to customers for
whom Participant personally provided services while employed by a subsidiary of
the Company or customers about whom or which the Participant acquired material
information while employed by a subsidiary of the Company. For Participants
whose primary place of employment as of the Termination Date is in Puerto Rico
or Arizona, the restrictions in this Section 9(c) shall be limited to one year
following the Participant’s Termination Date. The restrictions in this
Section 9(c) shall not apply if Participant’s primary place of employment as of
the Last Day of Employment is in North Dakota.

(d) The Participant misappropriates or improperly uses or discloses confidential
information of the Company and/or its subsidiaries.

 

8



--------------------------------------------------------------------------------

(e) If the Participant engaged in any of the conduct described in Sections 9(a),
9(b), 9(c) during Participant’s employment with a Participating Employer, and
prior to the commencement of the Severance Period, and such conduct becomes
known to the Participating Employer during or after the Severance Period, such
conduct shall be deemed, for purposes of Sections 9(a), 9(b), 9(c) to have
occurred during the Severance Period.

(f) If the Participant is a party to an employment contract or other agreement
with a Participating Employer that contains a covenant or covenants relating to
the Participant’s engagement in conduct that is the same as or substantially
similar to the conduct described in any of Sections 9(a), 9(b), 9(c) or 9(d),
and any specific conduct regulated in such covenant or covenants in such
employment contract is more limited in scope geographically or otherwise than
the corresponding specific conduct described in any of such Sections 9(a), 9(b),
9(c) or 9(d), then the corresponding specific conduct addressed in the
applicable Section 9(a), 9(b), 9(c) or 9(d) shall be limited to the same extent
as such conduct is limited in the employment contract or other agreement and the
Participating Employer’s rights and remedy with respect to such conduct under
this Section 9 shall apply only to such conduct as so limited.

10. Amendment and Termination. The Plan Sponsor reserves the right to amend the
Plan or to terminate the Plan and all benefits hereunder in their entirety at
any time.

11. Administration of Plan. The Plan Administrator has the power and discretion
to construe the provisions of the Plan and to determine all questions relating
to the eligibility of employees of Participating Employers to become
Participants in the Plan, and the amount of benefits to which any Participant
may be entitled thereunder in accordance with the Plan. Not in limitation, but
in amplification of the foregoing and of the authority conferred upon the Plan
Administrator, the Plan Sponsor specifically intends that the Plan Administrator
have the greatest permissible discretion to construe the terms of the Plan and
to determine all questions concerning eligibility, participation and benefits.
Any such decision made by the Plan Administrator will be binding on all
Employees, Participants, and beneficiaries, and is intended to be subject to the
most deferential standard of judicial review. Such standard of review is not to
be affected by any real or alleged conflict of interest on the part of the Plan
Administrator. The decision of the Plan Administrator upon all matters within
the scope of its authority will be final and binding.

 

12. Claims Procedures.

(a) Filing a Claim for Benefits. Participants are not required to submit claim
forms to initiate payment of benefits under this Plan. To make a claim for
benefits, individuals other than Participants who believe they are entitled to
receive benefits under this Plan and Participants who believe they have been
denied certain benefits under the Plan must write to the Plan Administrator.
These individuals and such Participants are hereinafter referred to in this
Section 12 as “Claimants.” Claimants must notify the Plan Administrator if they
will be represented by a duly authorized representative with respect to a claim
under the Plan.

 

9



--------------------------------------------------------------------------------

(b) Initial Review of Claims. The Plan Administrator will evaluate a claim for
benefits under the Plan. The Plan Administrator may solicit additional
information from the Claimant if necessary to evaluate the claim. If the Plan
Administrator denies all or any portion of the claim, the Claimant will receive,
within 90 days after the receipt of the written claim, a written notice setting
forth:

(i) the specific reason for the denial;

(ii) specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

(iii) a description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed; and

(iv) that any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Plan Administrator within 60 days after receipt of the
notice of denial of benefits. The notice must advise the Claimant that his or
her failure to appeal the action to the Plan Administrator in writing within the
60-day period will render the Plan Administrator’s determination final, binding
and conclusive. The notice must further advise the Claimant of his or her right
to bring a civil action under §502(a) of ERISA following the exhaustion of the
claims procedures described herein.

(c) Appeal of Denied Claim and Final Decision. If the Claimant should appeal to
the Plan Administrator, the Claimant, or his or her duly authorized
representative, must submit, in writing, whatever issues and comments the
Claimant or his or her duly authorized representative feels are pertinent. The
Claimant, or his or her duly authorized representative, may review and request
pertinent Plan documents. The Plan Administrator will reexamine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator will
advise the Claimant in writing of its decision within 60 days of the Claimant’s
written request for review, unless special circumstances (such as a hearing)
require an extension of time, in which case the Plan Administrator will make a
decision as soon as possible, but no later than 120 days after its receipt of a
request for review.

13. Plan Financing. The benefits to be provided under the Plan will be paid by
the applicable Participating Employer, as incurred, out of the general assets of
such Participating Employer.

14. General Information. The Plan’s records are maintained on a calendar year
basis. The Plan Number is 509. The Plan is self-administered and is considered a
severance plan.

 

10



--------------------------------------------------------------------------------

15. Governing Law. The Plan is established in the State of Missouri. To the
extent federal law does not apply, any questions arising under the Plan will be
determined under the laws of the State of Missouri.

16. Enforceability; Severability. If a court of competent jurisdiction
determines that any provision of the Plan is not enforceable, then such
provision shall be enforceable to the maximum extent possible under applicable
law, as determined by such court. The invalidity or unenforceability of any
provision of the Plan, as determined by a court of competent jurisdiction, will
not affect the validity or enforceability of any other provision of the Plan and
all other provisions will remain in full force and effect.

17. Withholding of Taxes. The applicable Participating Employer may withhold
from any benefit payable under the Plan all federal, state, city or other taxes
as may be required pursuant to any law, governmental regulation or ruling. The
Participant shall pay upon demand by the Company or the Participating Employer
any taxes required to be withheld or collected by the Company or the
Participating Employer upon the exercise by the Participant of a nonqualified
stock option granted under the Equity Plan. If the Participant fails to pay any
such taxes associated with such exercise upon demand, the Participating Employer
shall have the right, but not the obligation, to offset such taxes against any
unpaid severance compensation under this Plan.

18. Code §409A/Taxation. To the extent applicable, this Plan shall be construed
and administered consistently with Code §409A and the regulations and guidance
issued thereunder. If the Participant is a “specified employee” as described in
Code §409A, on his Separation Date, then any amount to which the Participant
would otherwise be entitled during the first six months following his Separation
from Service that constitutes nonqualified deferred compensation within the
meaning of Code §409A and therefore is not exempt from Code §409A shall be
accumulated and paid in a single lump sum (without interest) on the date which
is six (6) months following the Participant’s Separation from Service, but only
to the extent required by Code §409A(a)(2)(B)(i). Because the requirements of
Code §409A are still being developed and interpreted by government agencies,
certain issues under Code §409A remain unclear as of the Effective Date of this
Plan, and the Company has made a good faith effort to comply with current
guidance under Code §409A. Notwithstanding the foregoing or any provision in
this Plan to the contrary, the Company does not warrant or promise compliance
with Code §409A of the Code and no Participant or other person shall have any
claim against the Company for any good faith effort taken by the Company to
comply with Code §409A.

19. Not an Employment Agreement. Nothing in the Plan gives an Employee any
rights (or imposes any obligations) to continued employment by his or her
Participating Employer or other subsidiary of the Company, nor does it give such
Participating Employer any rights (or impose any obligations) for the continued
performance of duties by the Employee for the Participating Employer or any
other subsidiary of the Company.

 

11



--------------------------------------------------------------------------------

20. No Assignment. The Employee’s right to receive payments of severance
compensation and benefits under the Plan are not assignable or transferable,
whether by pledge, creation of a security interest, or otherwise. In the event
of any attempted assignment or transfer contrary to this Section 19, the
applicable Participating Employer will have no liability to pay any amount so
attempted to be assigned or transferred.

21. Service of Process. The Corporate Secretary of the Plan Administrator is
designated as agent for service of legal process. Service of legal process may
be made upon the Corporate Secretary of the Plan Administrator at:

H&R Block Management, LLC

Attn: Corporate Secretary

One H&R Block Way

Kansas City, MO 64105

22. Statement of ERISA Rights. In accordance with ERISA, each Participant shall
be entitled to:

(a) Examine without charge, (by contacting the Plan Administrator), all Plan
documents and copies of all documents governing the Plan and a copy of the
latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration;

(b) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. A reasonable fee may be charged for these
copies; and

(c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required to furnish each Participant with a copy of this
summary annual report; and

(d) Obtain a statement showing the Participant’s account balance (if any).

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the persons who are responsible for the operation of the Plan. The persons who
operate the Plan are called “fiduciaries” and have a duty to operate the Plan
prudently and in the interest of Plan Participants and beneficiaries. No one,
including the employer, may fire a Participant or otherwise discriminate against
the Participant in any way to prevent him from obtaining a benefit or exercising
his rights under ERISA.

If a claim for a benefit is denied in whole or in part the Participant must
receive a written explanation of the reason for the denial. The Participant has
the right to have the Plan Administrator review and reconsider the claim.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests any of the materials listed above from
the Plan Administrator and does not receive them within 30 days, the Participant
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay up to $110 a day until the
Participant receives the materials, unless the materials were not provided
because of reasons beyond the control of the Plan Administrator.

 

12



--------------------------------------------------------------------------------

If a claim for benefits is denied or ignored, either in whole or in part, the
Participant may file suit in a state or federal court. In the event that Plan
fiduciaries misuse the Plan’s funds, or if the Participant is discriminated
against for asserting his rights, he may seek assistance from the U. S.
Department of Labor, or file suit in a federal court. The court will decide who
should pay court costs and legal fees. If a Participant is successful, the court
may order the person the Participant has sued to pay these costs and fees. But
if a Participant loses, the court may order the Participant to pay these costs
and fees, for example if, if the court finds the claim is frivolous.

Any questions concerning the Plan should be directed to the Plan Administrator.
Additional information about this statement or a Participant’s rights under
ERISA may be obtained from the nearest Office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. A Participant may also obtain certain publications about
his rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration.

EFFECTIVE January 1, 2013

 

   Aileen Wilkins Chief People Officer

 

13



--------------------------------------------------------------------------------

Schedule A

Participating Employers

 

• Franchise Partner, Inc.

 

• H&R Block Bank

 

• H&R Block Eastern Enterprises, Inc.

 

• H&R Block Enterprises, LLC

 

• H&R Block Management, LLC

 

• H&R Block Tax Institute, LLC

 

• H&R Block Tax Services, LLC

 

• HRB Corporate Services, LLC

 

• HRB Digital Technology Resource, LLC

 

• HRB Digital, LLC

 

• HRB Expertise, LLC

 

• HRB International Management LLC

 

• HRB Retail Support Services, LLC

 

• HRB Tax & Technology Leadership, LLC

 

• HRB Tax Group, Inc.

 

• HRB Technology, LLC

 

• Tax Works, Inc.

 

14



--------------------------------------------------------------------------------

Schedule B

Pay Bands

 

Pay Band

  

Minimum Years of Service

(Minimum Severance

Benefits)

   Maximum Years of Service
(Maximum Severance
Benefits*) Band 006 and above    13 (26 weeks)    26 (52 weeks) Band 005    6.5
(13 weeks)    26 (52 weeks) Bands 001-004    2.25 (4.5 weeks)    26 (52 weeks)

 

* Excluding any discretionary amounts under Section 4(a)(iv).

 

15